 

a

fa ; meh me eo
. 7" AO 245B (Rev. 02/08/2019} Judgment in a Criminal Petty Case (Modified) “y o fon - Page | of |

UNITED STATES DISTRICT COWRT JUL 22201

| SOUTHERN DISTRICT OF CALIFORNIA CLERK, U.S. OISTRIAT COURT
7 — SOUTHERN FISTRICT OF CA HFORNIA
United States of America JUDGMENT IA CRIMINAL CAS#pEsi) ry

(For Offenses Committed On or After November 1, 1987} NJ.

    

,

 

    
  

    
 

¥.

Oscar Meza-Casarrubias Case Number: 3:19-mj-22966

‘Dana M. Grimes
Defendant’s Attorney

REGISTRATION NO. 86720298

THE DEFENDANT:
I pleaded guilty to count(s) 1 of Complaint -
L] was found guilty to count(s)

after a plea of not guilty. ;
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

Title & Section Nature of Offense | . Count Number(s)
8:1325 . ILLEGAL ENTRY (Misdemeanor) _ . 1 - .

L] The defendant has been found not guilty on count(s) _

1 Count(s) dismissed on the motion of the United States.

 

IMPRISONMENT . Co
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
' yooprisoned for a term of:

x TIMESERVED Oo | days

 

Assessment: $10 WAIVED & Fine: WAIVED .
XX} Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in -
the defendant’s possession at the time of arrest upon their deportation or removal. - — mo

L] Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
. imposed by this judgment.are fully paid. If ordered to pay restitution, the deferidant shall notify the court and
_ United States Attorney of any material change in the defendant's economic circumstances. .

Friday, July 26, 2019 _
Date of Imposition of Sentence

Received ke eE, oe Michael J. Seng
DUSM Oo — _. HONORABLE MICHAEL J. SENG

UNITED STATES MAGISTRATE JUDGE ©

 

Clerk’s Office Copy ; oe ee - an 3:19-mj-22966
